REQUESTED BY: Senator Rex Haberman, Chairman Committee on Agriculture and Environment Room 1114 State Capitol Lincoln, Nebraska 68509
Dear Senator Haberman:
This is in response to your inquiry concerning the constitutionality of LB 618 from the standpoint of whether or not the bill contains more than one subject, in violation of the provisions of Article III, Section 14 of the Constitution.
Article III, Section 14 of the Construction of Nebraska provides in part: `No bill shall contain more than one subject, and the same shall be clearly expressed in the title.'
As stated in two recent opinions of this Office, it is well established that:
   If an act has but one general object, and contains no matter not germane thereto, and the title fairly expresses the subject of the bill, it does not violate Article III, Section 14, of the Constitution. Anderson v. Tiemann, 182 Neb. 393, 155 N.W.2d 322 (1967); Yellow Cab Co. v. Nebraska, 175 Neb. 150, 120 N.W.2d 922
(1963); Rein v. Johnson, 149 Neb. 67, 30 N.W.2d 548
(1947); Beisner v. Cochran, 138 Neb. 445, 293 N.W. 289
(1940).
Opinions of the Attorney General, No. 34 and No. 35, Dated March 3, 1983.
In examining the provisions of LB 618 we find that it deals with a variety of subjects, including the control of noxious weeds; licensing and inspection of dairy farms; grants by the State Department of Education for special education programs; disposition of animals found to have reacted to tuberculin tests; compensation of farmers for brucellosis tests; interest rates on loans to medical students; University and college tuition of members of the National Guard; and a number of others.
In addition, it appears to us that the provisions of § 15, 18, 25, 26, and 27 are not included in the title of the bill, and, that the title of LB 618 contains reference to providing the Director of Institutions with additional powers; the elimination of a state fair premium; elimination of predator control; elimination of certain student personnel services; and the elimination of bedding services, none of which are included in the bill proper.
In addition to the very glaring conflicts between the title and the content of LB 618 we are unable to find a single common purpose of the bill upon which we could safely base a conclusion that the bill meets the requirements of Article III, Section 14 of our Constitution.
Very truly yours, PAUL L. DOUGLAS Attorney General Bernard L. Packett Assistant Attorney General